FILED
                              NOT FOR PUBLICATION                           DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARGALENA GERBACIO-GASPAR,                        No. 10-71946
a.k.a. Margarita Morales-Cruz,
                                                  Agency No. A099-581-009
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Margalena Gerbacio-Gaspar, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals order dismissing her appeal from an

immigration judge’s decision denying her application for withholding of removal.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and

we deny the petition for review.

      Substantial evidence supports the agency’s finding that any harm Gerbacio-

Gaspar alleged or fears is not on account of a protected ground. See Zetino v.

Holder, 622 F.3d 1007, 1015-16 (9th Cir. 2010); see also Parussimova v. Mukasey,

555 F.3d 734, 740 (9th Cir. 2009) (“[t]he Real ID Act requires that a protected

ground represent ‘one central reason’ for an asylum applicant’s persecution”).

Accordingly, Gerbacio-Gaspar’s withholding of removal claim fails. See Zetino at

1015-16.

      PETITION FOR REVIEW DENIED.




                                         2                                   10-71946